Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
Status of Claims
This action is in reply to the RCE filed on 11/15/2021.
Claims 1-3, 5-12, 14-17, 19, and 21-24 are currently pending and have been examined.
Claims 1-3, 5-12, 14-17, 19, and 21-24 are currently rejected.
This action is made NON-FINAL.
Response to Arguments
Applicant’s arguments filed 11/15/2021 have been fully considered but they are not persuasive.
Applicant argues “The Office acknowledges that Einig does not teach instructing the trailer brake output circuit to output the trailer brake output signal to the trailer in response to the yaw rate oscillation counter becoming a first value such that a brake of the trailer is activated prior to a brake of the vehicle; and activating a towing vehicle trailer sway control mode and activate the brake of the vehicle in response to the yaw rate oscillation counter becoming a second value, the second value being different from the 
Applicant argues that it would not have been obvious to combine Eining and Nitta, however as mentioned above, both Einig and Nitta are applying trailer sway correction based on the severity of the sway as calculated based on a yaw rate. Therefore it would have been obvious to have combined the two references.
Applicant argues that “the cited portions of Einig merely describe two independent corrective measures without considering which measure should be triggered based on the number of yaw rate oscillation counters. In addition, Einig does not teach or suggest which measure should be taken prior to taking another measure.” Examiner asserts that Einig provides the motivation that when the instability index is lower, a less aggressive correction should be taken, and when the instability index it higher, a more aggressive 
The remaining arguments appear to be directed to the instant claims which have been incorporated into the rejection below.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-3, 5-12, 14-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Einig (U.S. Pat. No. 7272481) in view of Nitta (U.S. Pub. No. 2020/0391711), Jubenville (U.S. Pat. No. 3886339), and Weigert (U.S. Pub. No. 2017/0240125).
Regarding claim 1:
Einig teaches:
A system for a vehicle and a trailer connected to the vehicle (an apparatus for detecting excessive yaw motions induced in a towing vehicle by a towed trailer that includes a plurality of vehicle parameter sensors adapted to be mounted upon the towing vehicle and an electronic control unit also adapted to be mounted upon the towing vehicle [col 2, lines 14-19]), the system comprising: 
a trailer brake output circuit (a trailer brake control unit) configured to output a trailer brake output signal (The trailer brakes would typically be actuated by a trailer brake control unit [col 9, lines 53-54]; examiner notes that the control unit would inherently output a signal to control the brakes);
and an electronic control unit (ECU 66) programmed to: 
instruct the trailer brake output circuit to output the trailer brake output signal to the trailer (The trailer brakes would typically be actuated by a trailer brake control unit upon detection of vehicle deceleration. For the second type of corrective measure, the trailer is braked with a slightly higher deceleration rate than that of the towing vehicle. [col 9, lines 53-57]) without activating a towing vehicle trailer sway control mode (examiner notes that the “second type of corrective action” is applying a braking force to the trailer that is more than the braking force of the vehicle. This is different from the “fourth type of corrective measure” as is mapped below which performs calculations to use dynamic braking force applied differently at different wheels of the vehicle to counteract the trailer sway which the examiner is interpreting as the “towing vehicle trailer sway control mode”. Therefore the “second type of corrective action” as mapped above is applied without “activating a towing vehicle trailer sway control mode”.) in response to the yaw rate oscillation counter (fig. 7, instability index calculation 152 is based on yaw rate feedback provided at node 130) becoming a first value (fig. 3b, No route of functional block 102; If, in decision block 98, it is determined that the instability index is less than, or equal to, the first excessive yaw threshold, T.sub.1, the algorithm transfers to decision block 102 where the instability index is compared to a second excessive yaw threshold, T.sub.2, that is less than the first excessive yaw threshold T.sub.1. The second excessive yaw threshold T.sub.2 is selected to be less than the first excessive yaw threshold T.sub.1 to introduce hysteresis and thereby avoid "hunting" within the algorithm. [col 6, lines 54-67]; With regard to the deceleration rates resulting from the brake applications, in the preferred embodiment, the invention contemplates using two deceleration rates with the selected deceleration rate being determined by the magnitude of the instability index V.sub.INS. When the instability index V.sub.INS exceeds the first instability threshold T.sub.1, the ECU is responsive to apply a medium deceleration to counter the vehicle yaw motions. Typical medium deceleration rates may be within a range 4.0 to 5.0 meters/second.sup.2. If the ;
and activate a towing vehicle trailer sway control mode (Additionally, the ECU 66 may send a control signal, as determined in functional block 96 of FIG. 3, to the engine controller 74 to reduce the towing vehicle engine torque. An example of trailer yaw motion control by application of the towing vehicle wheel brakes is illustrated by the graphs shown in FIG. 10. The graphs show that, as the vehicle speed increases, actual towing vehicle yaw motions induced by the trailer develop and diverge from the driver intended yaw rate. The trailer brakes are then actuated. In the example shown, the towing vehicle 10 and trailer 12 are decelerated at a constant rate of 1.2 meters/second.sup.2. As the vehicle and trailer slow, the actual yaw rate excursions are reduced until they again approximate the driver intended yaw rate curve. [col 9, lines 16-30]; a fourth type of corrective measure is contemplated in which the towing vehicle brakes are applied to provide a counter brake torque in opposition to the trailer yaw motions. The fourth corrective measure can be applied to only the towing vehicle brakes or, if the trailer is equipped with brakes, in combination with a trailer brake application. An example of the fourth type of corrective measure is illustrated  and activate the brake of the vehicle (Once it has been determined that the trailer is experiencing excessive yaw motions, one of several types of corrective measures can be applied. The first type of corrective measure includes deceleration of the vehicle and trailer by applying only the towing vehicle brakes. [col 9, lines 3-7]) in response to the yaw rate oscillation counter (fig. 7, instability index calculation 152 is based on yaw rate feedback provided at node 130) becoming a second value (fig. 3b, Yes route of functional block 98; In decision block 98, the towing vehicle instability index V.sub.INS is compared to a first excessive yaw threshold, T.sub.1. If the towing vehicle instability index V.sub.INS is greater than the first excessive yaw threshold T.sub.1, the algorithm determines that , the second value being different from the first value (a second excessive yaw threshold, T.sub.2, that is less than the first excessive yaw threshold T.sub.1. [col 7, lines 2-3]).
Einig does not explicitly teach, however Nitta teaches:
determine whether a value of a yaw rate becomes greater than a threshold value (The start of execution of the oscillation suppression control is determined based on the yaw rate amplitude Ay, the threshold amplitude ax and the threshold number of times nx. [0047]);
change a yaw rate oscillation counter in response to determining that the value of the yaw rate becomes greater than the threshold value (When the yaw rate amplitude Ay is greater than or equal to the threshold amplitude ax (Ay.gtoreq.ax), "1 (time)" is added to the number of oscillations Ny. [0047]);
 the yaw rate oscillation counter becoming a [first] value (At the time point when the number of oscillations Ny reaches the threshold number of times nx (calculation period), the start of the oscillation suppression control is determined [0047]);
and activate a towing vehicle trailer sway control mode (The start of execution of the oscillation suppression control [0047]) and activate the brake of the vehicle (At the time of execution of braking control such as anti-skid control, traction control, vehicle stabilization control (including oscillation suppression control), and the like, the brake fluid pressure Pw is controlled for every wheel cylinder CW independent from the operation of the brake operation member BP by the actuator BR (particularly, the fluid pressure unit HU). That is, the braking power F of each wheel WH is adjusted independently. [0027]) in response to the yaw rate oscillation counter becoming a [second] value (At the time point when the number of oscillations Ny reaches the threshold number of times nx (calculation period), the start of the oscillation suppression control is determined [0047]), [the second value being different from the first value.]
Einig to include the teachings as taught by Nitta to allow for different levels of correction depending on the severity of the trailer sway and so “the influence of noise can be compensated, and reliable execution of the oscillation suppression control can be achieved.” [Nitta, 0054]
Einig in view of Nitta does not teach, however Jubenville teaches:
such that a brake of the trailer is activated prior to a brake of the vehicle (one method of controlling the towed vehicle is to apply the brakes in such a manner that the brakes of the trailer portion be applied before the brakes of the towing portion. [col 1, lines 17-26]; The preferred method of correcting excessive oscillations or fishtailing of the trailer portion is to provide the braking action as soon as the situation becomes dangerous, and furthermore, to apply such braking action only to the trailer brakes. [col 1, lines 54-58])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Einig in view of Nitta to include the teachings as taught by Jubenville to “to provide a sensing device for an anti-fishtail control system” [Jubenville, 0054].
Einig in view of Nitta and Jubenville does not teach, however Weigert teaches:
activate the towing vehicle trailer sway control mode (Next, in step 520, the trailer sway data is processed by the ECU to generate braking control signals. A brake control signal is data that may be used to control actuation of a braking device, such as left brake 46a on trailer 14. To generate one or more brake control signals, the ECU processes the trailer sway data, as well as other data that may be useful for determining which braking device should be actuated and to what degree. [0036]) that sets a trailer sway control percentage (A trailer sway control algorithm can be used that takes as input the trailer sway data (e.g., the distances obtained by detectors 26) and velocity of vehicle 12. Such an algorithm may compare the distances and, upon the determination that the distance measured by detector 26b is less and to what extent the difference is, the ECU can then generate a LBL (left brake level) and RBL (right brake level), each which may be expressed in terms of percentage of the total braking device power. The pair of values may be combined with other data, such as metadata or other control data. In the case that the trailer is swaying to the right, as shown in FIG. 4, the generated brake control signal may be, for example, (LBL: 20%, RBL: 70%). [0020])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Einig in view of Nitta and Jubenville to include the teachings as taught by Weigert to provide “communication between a vehicle and trailer over existing power lines, such as by using a power line communication (PLC) arrangement. A PLC modem may convey data over electrical power that is supplied on the power lines and/or may elicit data from electrical power supplied on the power lines. This enables one or more electronic control units (ECUs) on the vehicle to communicate with input/output devices on the trailer, such as rearward-facing cameras or braking devices, without having to provide separate, dedicated communication lines there between.” [Weigert, abstract].
Regarding claim 2:
Einig in view of Nitta, Jubenville, and Weigert disclose all the limitations of claim 1, upon which this claim is dependent. 
	Einig further teaches:
the electronic control unit (The ECU 66 [col 4, lines 55-57]) is further configured to: 
Nitta further teaches:
increase the yaw rate oscillation counter ("1 (time)" is added to the number of oscillations Ny [0047]) in response to determining that the value of the yaw rate becomes greater than the threshold value (When the yaw rate amplitude Ay is greater than or equal to the threshold amplitude ax (Ay.gtoreq.ax) [0047]).
Regarding claim 3:
Einig in view of Nitta, Jubenville, and Weigert disclose all the limitations of claim 2, upon which this claim is dependent. 
Einig further teaches:
the second value is greater than the first value (a second excessive yaw threshold, T.sub.2, that is less than the first excessive yaw threshold T.sub.1. [col 7, lines 2-3]; examiner is taking T.sub.2 to be the first value and T.sub.1 to be the second value; examiner also notes that rearrangement of the values constitutes an obvious matter of design choice. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) MPEP 2144.04(VI)(C)).
Regarding claim 5:
Einig in view of Nitta, Jubenville, and Weigert disclose all the limitations of claim 1, upon which this claim is dependent. 
Einig further teaches:
the electronic control unit (The ECU 66 [col 4, lines 55-57]) is further configured to
and the second value is smaller than the first value (a second excessive yaw threshold, T.sub.2, that is less than the first excessive yaw threshold T.sub.1. [col 7, lines 2-3]).
Nitta further teaches:
decrease the yaw rate oscillation counter ("1 (time)" is added to the number of oscillations Ny [0047]) in response to determining that the value of the yaw rate becomes greater than the threshold value (When the yaw rate amplitude Ay is greater than or equal to the threshold amplitude ax (Ay.gtoreq.ax) [0047]; examiner notes that counting down results in the same outcome of counting up and only constitutes an obvious modification of what is claimed in claim 2; In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.) MPEP 2144.04(VI)(A));
Regarding claim 6:
Einig in view of Nitta, Jubenville, and Weigert disclose all the limitations of claim 1, upon which this claim is dependent. 
Einig further teaches:
the electronic control unit (The ECU 66 [col 4, lines 55-57]) is further configured to:
instruct the trailer brake output circuit to output the trailer brake output signal (The trailer brakes would typically be actuated by a trailer brake control unit [col 9, lines 53-54])

instruct the trailer brake output circuit to output the trailer brake output signal (fig. 3, at time T7 FL is changed from “0” to “1”; At this time, the control flag FL representing the execution state of the oscillation suppression control is changed from "0 (non-execution)" to "1 (executing)" [0051]) in response to the value of the yaw rate peaking (fig. 3, Yp[7] peaking at time T7; at time t7, the amplitude Ay [7] (=Ay [7]-Ay [6]) is calculated and "Ay [7].gtoreq.ax" is satisfied, so the number of oscillations Ny is increased to "3". At time t7, the number of oscillations Ny reaches the threshold number of times nx, so the execution of the oscillation suppression control is started [0051]) after the yaw rate oscillation counter becomes the first value (fig. 3, after threshold ny has been exceeded “3” times (predetermined threshold for yaw rate oscillation counter); At time t7, the number of oscillations Ny reaches the threshold number of times nx, so the execution of the oscillation suppression control is started [0051]; At time t5, the amplitude Ay [5] is greater than or equal to the threshold amplitude ax, and hence the number of oscillations Ny is increased by "1" from "0". However, since the number of oscillations Ny is less than the threshold number of times nx (=3), the oscillation suppression control is not started. [0050]; examiner notes that since the brakes are not actuated at time t5 when the yaw rate peaks, it shows that it only “responds to the peak” after the counter reaches its threshold value).
Regarding claim 7:
Einig in view of Nitta, Jubenville, and Weigert disclose all the limitations of claim 1, upon which this claim is dependent.

the value of the yaw rate is an absolute value of the yaw rate (the amplitude Ay of the oscillation is calculated based on the yaw rate peak value Yp (i.e., the extreme values Yo, Yc). Specifically, a deviation (absolute value) Ay between the local maximum value Yo and the local minimum value Yc is calculated. [0046]; examiner notes that calculating an amplitude constitutes an absolute value of a yaw rate).
Regarding claim 8:
Einig in view of Nitta, Jubenville, and Weigert disclose all the limitations of claim 7, upon which this claim is dependent. 
Einig further teaches:
the electronic control unit (The ECU 66 [col 4, lines 55-57]) is further configured to:
Nitta further teaches:
determine whether the absolute value of the yaw rate does not exceed the threshold value for a predetermined time (The end of the oscillation suppression control is determined based on the number of oscillations Ny. Specifically, the oscillation suppression control is ended at the time point (calculation period) when the time during which the state where the number of oscillations Ny is not increased is continued (the time during which the condition of "Ay<ax" continues to be satisfied) becomes longer than or equal to a predetermined time ts. [0048]);
and reset the yaw rate oscillation counter to zero (Then, at time t16 at which such a state is continued for a predetermined time ts, the oscillation suppression control is ended, and the control flag FL is switched from "1" to "0". [0053]) in response to determining that the absolute value of the yaw rate does not exceed the threshold value for the predetermined (The end of the oscillation suppression control is determined based on the number of oscillations Ny. Specifically, the oscillation suppression control is ended at the time point (calculation period) when the time during which the state where the number of oscillations Ny is not increased is continued (the time during which the condition of "Ay<ax" continues to be satisfied) becomes longer than or equal to a predetermined time ts. [0048]).
Regarding claim 9:
Einig in view of Nitta, Jubenville, and Weigert disclose all the limitations of claim 1, upon which this claim is dependent. 
	Einig further teaches:
the electronic control unit (The ECU 66 [col 4, lines 55-57]) is further configured to: 
Nitta further teaches:
increase the yaw rate oscillation counter ("1 (time)" is added to the number of oscillations Ny [0047]) in response to determining that the value of the yaw rate becomes greater than the threshold value (When the yaw rate amplitude Ay is greater than or equal to the threshold amplitude ax (Ay.gtoreq.ax) [0047]).
determine whether the value of the yaw rate becomes smaller than a lower threshold (When the yaw rate amplitude Ay is greater than or equal to the threshold amplitude ax (Ay.gtoreq.ax) [0047]; examiner notes that the specification defines “the value of the yaw rate becomes smaller than a lower threshold” as a negative value having a magnitude larger than a negative threshold value. This just being an In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) See MPEP 2144.04(VI)(C));
and increase the yaw rate oscillation counter ("1 (time)" is added to the number of oscillations Ny [0047]) in response to determining that the value of the yaw rate becomes smaller than the lower threshold (When the yaw rate amplitude Ay is greater than or equal to the threshold amplitude ax (Ay.gtoreq.ax) [0047]; examiner notes that the specification defines “the value of the yaw rate becomes smaller than a lower threshold” as a negative value having a magnitude larger than a negative threshold value. This just being an inversion of what is claimed in claim 2 represents an obvious modification that is a matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) See MPEP 2144.04(VI)(C)).
Regarding claim 10:
Einig in view of Nitta, Jubenville, and Weigert disclose all the limitations of claim 1, upon which this claim is dependent. 
Einig further teaches:
the vehicle includes a yaw rate sensor configured to measure the yaw rate (the actual vehicle yaw rate that is obtained from the vehicle yaw rate sensor 70 [32]);
and the electronic control unit (The ECU 66 [col 4, lines 55-57]) is further configured to receive the value of the yaw rate from the yaw rate sensor (fig. 2 showing yaw sensor 70 feeding data to electronic control unit 66).
Regarding claim 11:
	
A vehicle (a vehicle [abstract]) comprising: 
a trailer brake output circuit (a trailer brake control unit) configured to output a trailer brake output signal to a trailer connected to the vehicle (The trailer brakes would typically be actuated by a trailer brake control unit [col 9, lines 53-54]; examiner notes that the control unit would inherently output a signal to control the brakes);
and an electronic control unit (ECU 66 [col 4, lines 55-57]) configured to:
instruct the trailer brake output circuit to output the trailer brake output signal (The trailer brakes would typically be actuated by a trailer brake control unit upon detection of vehicle deceleration. For the second type of corrective measure, the trailer is braked with a slightly higher deceleration rate than that of the towing vehicle. [col 9, lines 53-57]) without activating a towing vehicle trailer sway control mode (examiner notes that the “second type of corrective action” is applying a braking force to the trailer that is more than the braking force of the vehicle. This is different from the “fourth type of corrective measure” as is mapped below which performs calculations to use dynamic braking force applied differently at different wheels of the vehicle to counteract the trailer sway which the examiner is interpreting as the “towing vehicle trailer sway control mode”. Therefore the “second type of corrective action” as mapped above is applied without “activating a towing vehicle trailer sway control mode”.) in response to the yaw rate oscillation counter (fig. 7, instability index calculation 152 is based on yaw rate feedback provided at node 130) becoming a first value (fig. 3b, No route of functional block 102; If, in decision block 98, it is determined that the instability index is less than, or equal to, the first 
and activate the towing vehicle trailer sway control mode (Additionally, the ECU 66 may send a control signal, as determined in functional block 96 of FIG. 3, to the engine controller 74 to reduce the towing vehicle engine torque. An example of trailer  and activate the brake of the vehicle (Once it has been determined that the trailer is experiencing excessive yaw motions, one of several types of corrective measures can be applied. The first type of corrective measure includes deceleration of the vehicle and trailer by applying only the towing vehicle brakes. [col 9, lines 3-7]) in response to the yaw rate oscillation counter (fig. 7, instability index calculation 152 is based on yaw rate feedback provided at node 130) becoming a second value (fig. 3b, Yes route of functional block 98; In decision block 98, the towing vehicle instability index V.sub.INS is compared to a first excessive yaw threshold, T.sub.1. If the towing vehicle instability index V.sub.INS is greater than the first excessive yaw threshold T.sub.1, the algorithm determines that the trailer 12 is experiencing excessive yaw movement and advances to decision block 99 where a trailer yaw flag is set to activate corrective action. The algorithm then advances to functional block 100 where one or more available corrective actions are applied to the towing vehicle 10 to reduce and/or eliminate the trailer yaw motion. [col 6, lines 54-63]; With regard to the deceleration rates resulting from the brake applications, in the preferred embodiment, the invention contemplates using two deceleration rates with the selected deceleration rate being determined by the magnitude of the instability index V.sub.INS. When the instability index V.sub.INS exceeds the first instability threshold T.sub.1, the ECU is responsive to apply a medium deceleration to counter the vehicle yaw motions. Typical medium deceleration rates may be within a range 4.0 to 5.0 meters/second.sup.2. If the , the second value being different from the first value (a second excessive yaw threshold, T.sub.2, that is less than the first excessive yaw threshold T.sub.1. [col 7, lines 2-3]).
Einig does not explicitly teach, however Nitta teaches:
determine whether a value of a yaw rate becomes greater than a threshold value (The start of execution of the oscillation suppression control is determined based on the yaw rate amplitude Ay, the threshold amplitude ax and the threshold number of times nx. [0047]);
change a yaw rate oscillation counter in response to determining that the value of the yaw rate becomes greater than the threshold value (When the yaw rate amplitude Ay is greater than or equal to the threshold amplitude ax (Ay.gtoreq.ax), "1 (time)" is added to the number of oscillations Ny. [0047]);
 the yaw rate oscillation counter becoming a [first] value (At the time point when the number of oscillations Ny reaches the threshold number of times nx (calculation period), the start of the oscillation suppression control is determined [0047]);
and activate a towing vehicle trailer sway control mode (The start of execution of the oscillation suppression control [0047]) and activate the brake of the vehicle (At the time of execution of braking control such as anti-skid control, traction control, vehicle stabilization control (including oscillation suppression control), and the like, the brake fluid pressure Pw is controlled for every wheel cylinder CW independent from the operation of the brake operation member BP by the actuator BR (particularly, the fluid pressure unit HU). That is, the braking power F of each wheel WH is adjusted independently. [0027]) in response to the yaw rate oscillation counter becoming a [second] value (At the time point when the number of oscillations Ny reaches the threshold number of times nx (calculation period), the start of the oscillation suppression control is determined [0047]), [the second value being different from the first value.]
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Einig to include the teachings as taught by Nitta to allow for different levels of correction depending on the severity of the trailer sway and so “the influence of noise can be compensated, and reliable execution of the oscillation suppression control can be achieved.” [Nitta, 0054]
Einig in view of Nitta does not teach, however Jubenville teaches:
such that a brake of the trailer is activated prior to a brake of the vehicle (one method of controlling the towed vehicle is to apply the brakes in such a manner that the brakes of the trailer portion be applied before the brakes of the towing portion. [col 1, lines 17-26]; The preferred method of correcting excessive oscillations or fishtailing of the trailer portion is to provide the braking action as soon as the 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Einig in view of Nitta to include the teachings as taught by Jubenville to “to provide a sensing device for an anti-fishtail control system” [Jubenville, 0054].
Einig in view of Nitta and Jubenville does not teach, however Weigert teaches:
activate the towing vehicle trailer sway control mode (Next, in step 520, the trailer sway data is processed by the ECU to generate braking control signals. A brake control signal is data that may be used to control actuation of a braking device, such as left brake 46a on trailer 14. To generate one or more brake control signals, the ECU processes the trailer sway data, as well as other data that may be useful for determining which braking device should be actuated and to what degree. [0036]) that sets a trailer sway control percentage (A trailer sway control algorithm can be used that takes as input the trailer sway data (e.g., the distances obtained by detectors 26) and velocity of vehicle 12. Such an algorithm may compare the distances and, upon the determination that the distance measured by detector 26b is less and to what extent the difference is, the ECU can then generate a LBL (left brake level) and RBL (right brake level), each which may be expressed in terms of percentage of the total braking device power. The pair of values may be combined with other data, such as metadata or other control data. In the case that the trailer is swaying to the right, as shown in FIG. 4, the generated brake control signal may be, for example, (LBL: 20%, RBL: 70%). [0020])
Einig in view of Nitta and Jubenville to include the teachings as taught by Weigert to provide “communication between a vehicle and trailer over existing power lines, such as by using a power line communication (PLC) arrangement. A PLC modem may convey data over electrical power that is supplied on the power lines and/or may elicit data from electrical power supplied on the power lines. This enables one or more electronic control units (ECUs) on the vehicle to communicate with input/output devices on the trailer, such as rearward-facing cameras or braking devices, without having to provide separate, dedicated communication lines there between.” [Weigert, abstract].
Regarding claim 12:
Einig in view of Nitta, Jubenville, and Weigert disclose all the limitations of claim 11, upon which this claim is dependent. 
	Einig further teaches:
the electronic control unit (The ECU 66 [col 4, lines 55-57]) is configured to
and the second value is greater than the first value (a second excessive yaw threshold, T.sub.2, that is less than the first excessive yaw threshold T.sub.1. [col 7, lines 2-3]; examiner is taking T.sub.2 to be the first value and T.sub.1 to be the second value; examiner also notes that rearrangement of the values constitutes an obvious matter of design choice. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) MPEP 2144.04(VI)(C)).
Nitta further teaches:
increase the yaw rate oscillation counter ("1 (time)" is added to the number of oscillations Ny [0047]) in response to determining that the value of the yaw rate becomes greater than the threshold value (When the yaw rate amplitude Ay is greater than or equal to the threshold amplitude ax (Ay.gtoreq.ax) [0047]);
Regarding claim 14:
Einig in view of Nitta, Jubenville, and Weigert disclose all the limitations of claim 11, upon which this claim is dependent. 
Einig further teaches:
the electronic control unit (The ECU 66 [col 4, lines 55-57]) is configured to:
instruct the trailer brake output circuit to output the trailer brake output signal (The trailer brakes would typically be actuated by a trailer brake control unit [col 9, lines 53-54])
Nitta further teaches:
instruct the trailer brake output circuit to output the trailer brake output signal (fig. 3, at time T7 FL is changed from “0” to “1”; At this time, the control flag FL representing the execution state of the oscillation suppression control is changed from "0 (non-execution)" to "1 (executing)" [0051]) in response to the value of the yaw rate peaking (fig. 3, Yp[7] peaking at time T7; at time t7, the amplitude Ay [7] (=Ay [7]-Ay [6]) is calculated and "Ay [7].gtoreq.ax" is satisfied, so the number of oscillations Ny is increased to "3". At time t7, the number of oscillations Ny reaches the threshold number of times nx, so the execution of the oscillation suppression control is started [0051]) after the yaw rate oscillation counter becomes the first value (fig. 3, after threshold ny has been exceeded “3” times (predetermined threshold for yaw rate oscillation counter); At time t7, the number of oscillations Ny reaches the threshold number of times nx, so the execution of the oscillation .
Regarding claim 15:
Einig in view of Nitta, Jubenville, and Weigert disclose all the limitations of claim 11, upon which this claim is dependent.
Nitta further teaches:
the value of the yaw rate is an absolute value of the yaw rate (the amplitude Ay of the oscillation is calculated based on the yaw rate peak value Yp (i.e., the extreme values Yo, Yc). Specifically, a deviation (absolute value) Ay between the local maximum value Yo and the local minimum value Yc is calculated. [0046]; examiner notes that calculating an amplitude constitutes an absolute value of a yaw rate).
Regarding claim 16:
Einig in view of Nitta, Jubenville, and Weigert disclose all the limitations of claim 15, upon which this claim is dependent. 
Einig further teaches:
the electronic control unit (The ECU 66 [col 4, lines 55-57]) is configured to:
Nitta further teaches:
determine whether the absolute value of the yaw rate does not exceed the threshold value for a predetermined time (The end of the oscillation suppression control is determined based on the number of oscillations Ny. Specifically, the oscillation suppression control is ended at the time point (calculation period) when the time during which the state where the number of oscillations Ny is not increased is continued (the time during which the condition of "Ay<ax" continues to be satisfied) becomes longer than or equal to a predetermined time ts. [0048]);
and reset the yaw rate oscillation counter to zero (Then, at time t16 at which such a state is continued for a predetermined time ts, the oscillation suppression control is ended, and the control flag FL is switched from "1" to "0". [0053]) in response to determining that the absolute value of the yaw rate does not exceed the threshold value for the predetermined (The end of the oscillation suppression control is determined based on the number of oscillations Ny. Specifically, the oscillation suppression control is ended at the time point (calculation period) when the time during which the state where the number of oscillations Ny is not increased is continued (the time during which the condition of "Ay<ax" continues to be satisfied) becomes longer than or equal to a predetermined time ts. [0048]).
Regarding claim 17:
Einig teaches:
A method for controlling sway of a trailer connected to a vehicle (to detection and correction of vehicle yaw movement while the vehicle is towing a trailer [col 2, lines 12-13]), the method comprising: 
determining, by an electronic control unit of the vehicle (ECU 66 [col 4, lines 55-57]),
increasing, by the electronic control unit of the vehicle (ECU 66 [col 4, lines 55-57]),
instructing, by the electronic control unit of the vehicle (ECU 66 [col 4, lines 55-57]), a trailer brake output circuit of the vehicle to output a trailer brake output signal to the trailer (The trailer brakes would typically be actuated by a trailer brake control unit upon detection of vehicle deceleration. For the second type of corrective measure, the trailer is braked with a slightly higher deceleration rate than that of the towing vehicle. [col 9, lines 53-57]) in response to the yaw rate oscillation counter (fig. 7, instability index calculation 152 is based on yaw rate feedback provided at node 130) becoming a first value (fig. 3b, No route of functional block 102; If, in decision block 98, it is determined that the instability index is less than, or equal to, the first excessive yaw threshold, T.sub.1, the algorithm transfers to decision block 102 where the instability index is compared to a second excessive yaw threshold, T.sub.2, that is less than the first excessive yaw threshold T.sub.1. The second excessive yaw threshold T.sub.2 is selected to be less than the first excessive yaw threshold T.sub.1 to introduce hysteresis and thereby avoid "hunting" within the algorithm. [col 6, lines 54-67]; With regard to the deceleration rates resulting from the brake applications, in the preferred embodiment, the invention contemplates using two deceleration rates with the selected deceleration rate being determined by the magnitude of the instability index V.sub.INS. When the instability index V.sub.INS exceeds the first instability threshold T.sub.1, the ECU is responsive to apply a 
and activate a towing vehicle trailer sway control mode (Additionally, the ECU 66 may send a control signal, as determined in functional block 96 of FIG. 3, to the engine controller 74 to reduce the towing vehicle engine torque. An example of trailer yaw motion control by application of the towing vehicle wheel brakes is illustrated by the graphs shown in FIG. 10. The graphs show that, as the vehicle speed increases, actual towing vehicle yaw motions induced by the trailer develop and diverge from the driver intended yaw rate. The trailer brakes are then actuated. In the example shown, the towing vehicle 10 and trailer 12 are decelerated at a constant rate of 1.2 meters/second.sup.2. As the vehicle and trailer slow, the actual yaw rate excursions are reduced until they again approximate the driver intended yaw rate curve. [col 9, lines 16-30]; a fourth type of corrective measure is contemplated in which the towing vehicle brakes are applied to provide a counter brake torque in opposition to the trailer yaw motions. The fourth corrective measure can be applied to only the towing  and activate the brake of the vehicle (Once it has been determined that the trailer is experiencing excessive yaw motions, one of several types of corrective measures can be applied. The first type of corrective measure includes deceleration of the vehicle and trailer by applying only the towing vehicle brakes. [col 9, lines 3-7]) in response to the yaw rate oscillation counter (fig. 7, instability index calculation 152 is based on yaw rate feedback provided at node 130) becoming a second value (fig. 3b, Yes route of functional block 98; In decision block 98, the towing vehicle instability index V.sub.INS is compared to a first , the second value being different from the first value (a second excessive yaw threshold, T.sub.2, that is less than the first excessive yaw threshold T.sub.1. [col 7, lines 2-3]).	
Einig does not explicitly teach, however Nitta teaches:
determining… a value of a yaw rate becomes greater than a threshold value (The start of execution of the oscillation suppression control is determined based on the yaw rate amplitude Ay, the threshold amplitude ax and the threshold number of times nx. [0047]);
increasing… a yaw rate oscillation counter in response to determining that the value of the yaw rate becomes greater than the threshold value (When the yaw rate amplitude Ay is greater than or equal to the threshold amplitude ax (Ay.gtoreq.ax), "1 (time)" is added to the number of oscillations Ny. [0047]);
the yaw rate oscillation counter becoming a [first] value (At the time point when the number of oscillations Ny reaches the threshold number of times nx (calculation period), the start of the oscillation suppression control is determined [0047]);
and activating… a towing vehicle trailer sway control mode (The start of execution of the oscillation suppression control [0047]) and activate the brake of the vehicle (At the time of execution of braking control such as anti-skid control, traction control, vehicle stabilization control (including oscillation suppression control), and the like, the brake fluid pressure Pw is controlled for every wheel cylinder CW independent from the operation of the brake operation member BP by the actuator BR (particularly, the fluid pressure unit HU). That is, the braking power F of each wheel WH is adjusted independently. [0027]) in response to the yaw rate oscillation counter becoming a [second] value (At the time point when the number , [the second value being different from the first value.]
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Einig to include the teachings as taught by Nitta to allow for different levels of correction depending on the severity of the trailer sway and so “the influence of noise can be compensated, and reliable execution of the oscillation suppression control can be achieved.” [Nitta, 0054]
Einig in view of Nitta does not teach, however Jubenville teaches:
such that a brake of the trailer is activated prior to a brake of the vehicle (one method of controlling the towed vehicle is to apply the brakes in such a manner that the brakes of the trailer portion be applied before the brakes of the towing portion. [col 1, lines 17-26]; The preferred method of correcting excessive oscillations or fishtailing of the trailer portion is to provide the braking action as soon as the situation becomes dangerous, and furthermore, to apply such braking action only to the trailer brakes. [col 1, lines 54-58])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Einig in view of Nitta to include the teachings as taught by Jubenville to “to provide a sensing device for an anti-fishtail control system” [Jubenville, 0054].
Einig in view of Nitta and Jubenville does not teach, however Weigert teaches:
activate the towing vehicle trailer sway control mode (Next, in step 520, the trailer sway data is processed by the ECU to generate braking control signals. A brake control signal is data that may be used to control actuation of a braking device, such that sets a trailer sway control percentage (A trailer sway control algorithm can be used that takes as input the trailer sway data (e.g., the distances obtained by detectors 26) and velocity of vehicle 12. Such an algorithm may compare the distances and, upon the determination that the distance measured by detector 26b is less and to what extent the difference is, the ECU can then generate a LBL (left brake level) and RBL (right brake level), each which may be expressed in terms of percentage of the total braking device power. The pair of values may be combined with other data, such as metadata or other control data. In the case that the trailer is swaying to the right, as shown in FIG. 4, the generated brake control signal may be, for example, (LBL: 20%, RBL: 70%). [0020])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Einig in view of Nitta and Jubenville to include the teachings as taught by Weigert to provide “communication between a vehicle and trailer over existing power lines, such as by using a power line communication (PLC) arrangement. A PLC modem may convey data over electrical power that is supplied on the power lines and/or may elicit data from electrical power supplied on the power lines. This enables one or more electronic control units (ECUs) on the vehicle to communicate with input/output devices on the trailer, such as rearward-facing cameras or braking devices, without having to provide separate, dedicated communication lines there between.” [Weigert, abstract].
Regarding claim 19:

Einig further teaches:
instructing the trailer brake output circuit to output the trailer brake output signal (The trailer brakes would typically be actuated by a trailer brake control unit [col 9, lines 53-54]) in response to the [yaw] rate [oscillation counter] becoming a first value (fig. 3b, No route of functional block 102; If, in decision block 98, it is determined that the instability index is less than, or equal to, the first excessive yaw threshold, T.sub.1, the algorithm transfers to decision block 102 where the instability index is compared to a second excessive yaw threshold, T.sub.2, that is less than the first excessive yaw threshold T.sub.1. The second excessive yaw threshold T.sub.2 is selected to be less than the first excessive yaw threshold T.sub.1 to introduce hysteresis and thereby avoid "hunting" within the algorithm. [27]);
instruct the trailer brake output circuit to output the trailer brake output signal (The trailer brakes would typically be actuated by a trailer brake control unit [col 9, lines 53-54])
Nitta further teaches:
instructing the trailer brake output circuit to output the trailer brake output signal (fig. 3, at time T7 FL is changed from “0” to “1”; At this time, the control flag FL representing the execution state of the oscillation suppression control is changed from "0 (non-execution)" to "1 (executing)" [0051]) in response to the value of the yaw rate peaking (fig. 3, Yp[7] peaking at time T7; at time t7, the amplitude Ay [7] (=Ay [7]-Ay [6]) is calculated and "Ay [7].gtoreq.ax" is satisfied, so the number of after the yaw rate oscillation counter becomes the first value (fig. 3, after threshold ny has been exceeded “3” times (predetermined threshold for yaw rate oscillation counter); At time t7, the number of oscillations Ny reaches the threshold number of times nx, so the execution of the oscillation suppression control is started [0051]; At time t5, the amplitude Ay [5] is greater than or equal to the threshold amplitude ax, and hence the number of oscillations Ny is increased by "1" from "0". However, since the number of oscillations Ny is less than the threshold number of times nx (=3), the oscillation suppression control is not started. [0050]; examiner notes that since the brakes are not actuated at time t5 when the yaw rate peaks, it shows that it only “responds to the peak” after the counter reaches its threshold value).
Regarding claim 21:
Einig in view of Nitta, Jubenville, and Weigert disclose all the limitations of claim 1, upon which this claim is dependent.
Weigert further teaches:
the trailer sway control target percentage is higher than a trailer sway control percentage set when the towing vehicle trailer sway control mode is off (Next, in step 520, the trailer sway data is processed by the ECU to generate braking control signals. A brake control signal is data that may be used to control actuation of a braking device, such as left brake 46a on trailer 14. To generate one or more brake control signals, the ECU processes the trailer sway data, as well as other data that and to what degree” [0036]. This shows that Weigert inherently would produce a lower percentage for when the trailer sway control mode is off as a lesser degree of braking power is required when there are no trailer sway issues to correct.)
Claim 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Einig (U.S. Pat. No. 7272481) in view of Nitta (U.S. Pub. No. 2020/0391711), Jubenville (U.S. Pat. No. 3886339), and Weigert (U.S. Pub. No. 2017/0240125) in further view of Kulkarni (U.S. Pat. No. 6068352).
Regarding claim 22:
Einig in view of Nitta, Jubenville, and Weigert disclose all the limitations of claim 21, upon which this claim is dependent.
Einig in view of Nitta, Jubenville, and Weigert does not teach, however Kulkarni teaches:
the trailer sway control target percentage (examiner notes that a PWM control is inherently a percentage as it is a ratio of full on versus full off.) is a target pulse width modulation percentage (a pulse width modulated signal having a duty cycle that is varied by said microcontroller to correspond to the desired level of braking [claim 16]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Einig in view of Nitta, Jubenville, and Weigert to include the teachings as taught by Kulkarni “for generating a brake level signal representing the braking force to be applied by the towed vehicle's brakes” [Kulkarni, abstract] to allow the system to have a more granular control over the level of braking depending on the condition.
Regarding claim 23:
Einig in view of Nitta, Jubenville, Weigert, and Kulkarni disclose all the limitations of claim 22, upon which this claim is dependent.
a pulse width modulation of the trailer brake output signal increases up to the target pulse width modulation percentage while the towing vehicle trailer sway control mode is activated (Preferably, current sense circuit 26 is disabled until a predetermined delay period lapses following each time the PWM drive signal is turned off and is disabled prior to each time the PWM drive signal is turned on in order to prevent misreading of the braking current. Although sensor input circuit 16 is preferably constructed using the inertial sensor described below, it could also be implemented using a ramp circuit that gradually increases (i.e., ramps) the braking level signal during the time that the brake light is illuminated. [col 5, lines 50-60]; In response to the application of an input signal from either the manual input circuit or .
Regarding claim 24:
Einig in view of Nitta, Jubenville, Weigert, and Kulkarni disclose all the limitations of claim 22, upon which this claim is dependent.
the target pulse width modulation percentage is a function of a gain (The brake controller may also include a gain adjustment circuit [col 4, lines 1-8]) from a manual activation device of the vehicle (coupled to the manual input circuit and to the sensor input circuit for receiving brake level signals output therefrom that are indicative of a desired level of braking and for generating a gain-adjusted brake level signal in response to a brake level signal received from either the manual input circuit or the sensor input circuit [col 4, lines 1-8]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Englert (U.S. Pub. No. 2009/0198425) discloses reverse proximity sensors are used to determine an angle between a towed trailer and the towing vehicle. The trailer sway 
Pieronek (U.S. Pub. No. 2015/0210254) discloses a system and method of controlling a trailer sway which comprises determining the sway of the trailer utilizing an electronic sensor and independently applying the left or right trailer brakes at varying levels to reduce trailer sway. The traditional single braking signal power from the tow vehicle is separated into two independent braking signals for each of the left and right brakes. All brakes are applied whenever the traditional braking signal goes active where trailer battery power is utilized to independently activate the left and or right brakes during trailer sway.
Snyder (U.S. Pat. No. 4,196,936) discloses a trailer brake control system which includes a variable frequency oscillator, an electromagnetic inertial sensor adapted to detect either lateral acceleration or longitudinal deceleration of a trailer and to vary the output frequency of the oscillator in accordance therewith, and a circuit for applying trailer brakes as a function of such frequency variation either to correct a trailer sway condition indicated by lateral trailer acceleration or when tractor brakes have been applied as indicated by longitudinal deceleration of the tractor/trailer combination.
Hoogenakker (AU2016204948) discloses a system and method of controlling a trailer pulled by a tow vehicle which comprises determining the sway of the trailer utilizing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665